DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I, Species I and Flow Through Material Species II in the reply filed on November 23, 2021 is acknowledged.
Claims 6 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a liquid reservoir” in line 8 should read -- the reservoir.--  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skillern (US 20030160065).
With respect to claim 1, Skillern discloses a hydration system (Figs. 1-3A) comprising: 
a tube (12); 
a reservoir (4) coupler at a first (inlet) end of the tube (at 44); 
a flow-restricting device (internal check valve (not shown) in female coupling portion 30. Paragraph [0030]) positioned within the tube to prevent backflow; 
wherein when suction is applied to the tube (by the user), the flow-restricting device allows liquid to pass to a user; and 
wherein when suction is stopped, the flow-restricting device prevents water from passing from the tube into a liquid reservoir.
With respect to claim 2, Skillern discloses the hydration system further comprising a hydration valve (14).
With respect to claim 3, Skillern discloses wherein the hydration valve is a bite valve (Paragraph [0022]).
With respect to claim 4, Skillern discloses wherein the flow-restricting device is a check valve (internal check valve (not shown) in female coupling portion 30. Paragraph [0030]).
With respect to claim 9, Skillern discloses wherein the tube comprises a pliable material (Figs. 1-3A).

With respect to claim 11, Skillern discloses the hydration system further comprising a tube coupler (Figs. 2B and 3B).
With respect to claim 12, Skillern discloses wherein the tube coupler comprises a quick connect (32/32'. Paragraph [0032]) to connect and disconnect the tube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 7, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skillern in view of Van Hecke et al. (US 3,402,642. Hecke hereafter).
With respect to claims 5 and 7, Skillern discloses the hydration system as in claim 1 with a flow-restricting device except for wherein the flow-restricting device comprises a flow through material, a cylindrical component, and a sphere positioned between the flow through material and the cylindrical component, wherein the flow through material comprises a metal coil.
However, Hecke teaches a fluid flow system (the figure) with a flow-restricting device (check valves 34 and 36) comprises a flow through material (spring above the sphere of 34 and 36), a cylindrical component (cylindrical opening under the sphere), and a sphere positioned between the flow through material and the cylindrical component, wherein the flow through material comprises a metal coil. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a spring and sphere flow-restricting device, as taught by Hecke, to Skillern’s check valve, in order to provide one-directional flow in the flow system (Col. 2, lines 15-23). A skilled artisan would have had a reasonable expectation of success in using the spring and sphere flow-restricting device taught by Hecke in the check valve of Skillern because the selection of a known device based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use the spring and sphere flow-
With respect to claim 14, Skillern discloses a hydration system (Figs. 1-3A) comprising: 
a liquid reservoir (4); 
a tube (12) comprising a first (outlet) end and a second (inlet) end, the first end comprising a hydration valve (14) and the second end comprising a reservoir coupler (Figs. 2B and 3B); 
a flow-restricting device (internal check valve (not shown) in female coupling portion 30. Paragraph [0030]) interposed between the hydration valve and the reservoir coupler to prevent backflow into the liquid reservoir, wherein when suction is applied to the tube (by the user), the flow-restricting device allows liquid to pass to a user; and wherein when suction is stopped, the flow-restricting device prevents water from passing from the tube into a liquid reservoir.
Skillern fails to disclose the flow-restricting device comprising: a flow through material to allow a liquid to pass therethrough, a cylindrical component, and a sphere interposed between the flow through material and the cylindrical component; wherein when suction is applied to the tube, the sphere moves towards the flow through material, allowing liquid to pass from the liquid reservoir to a user; and wherein when suction is stopped, the sphere moves towards and seats in the cylindrical component, preventing water from passing back through the tube into the liquid reservoir.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a spring and sphere flow-restricting device, as taught by Hecke, to Skillern’s check valve, in order to provide one-directional flow in the flow system (Col. 2, lines 15-23). A skilled artisan would have had a reasonable expectation of success in using the spring and sphere flow-restricting device taught by Hecke in the check valve of Skillern because the selection of a known device based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use the spring and sphere flow-restricting device taught by Hecke in the check valve of Skillern because such a change is a mere alternative and functionally equivalent check valve.  And because such a change would only produce an expected result, i.e, one-directional flow in the flow system.  The use of alternative and functionally equivalent check valve would have 
With respect to claim 15, Skillern’s hydration system modified by Hecke’s check valve, Skillern further discloses wherein the hydration valve comprises a bite valve (Paragraph [0022]).
With respect to claim 16, Skillern’s hydration system modified by Hecke’s check valve, Skillern further discloses wherein the tube comprises a pliable material (Figs. 1-3A).
With respect to claim 17, Skillern’s hydration system modified by Hecke’s check valve, Skillern further discloses wherein the tube comprises an insulated material (Paragraph [0022]).
With respect to claim 19, Skillern’s hydration system modified by Hecke’s check valve, Skillern further discloses the hydration system of claim further comprising a quick coupler (32/32'. Paragraph [0032]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skillern in view of Zehavi (US 20100123019).
With respect to claim 8, Skillern discloses the hydration system as in claim 1 except for wherein the liquid reservoir is a disposable bottle.
However, Zehavi teaches a hydration system (Figs. 7) comprising: a tube (24); a reservoir (12 and 14), wherein the liquid reservoir is a disposable bottle (Paragraph [0038]). 
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skillern in view of Skillern ‘396 (US 20100044396).
With respect to claim 13, Skillern discloses the hydration system as in claim 1 except for the hydration system further comprising a water filter.
However, Skillern ‘396 teaches a hydration system (Figs. 1-18. Especially embodiment shown in Fig. 17) comprising a tube (250 and 258); a reservoir (240), wherein the hydration system further comprising a water filter (256). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a water filter, as taught by Skillern ‘396, to Skillern’s hydration system, in order to remove impurities from the liquid (Paragraph [0048]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Skillern in view of Hecke and further in view of Skillern ‘396.
With respect to claim 18, Skillern and Hecke disclose the hydration system as in claim 14 except for the hydration system further comprising a water filter.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a water filter, as taught by Skillern ‘396, to Skillern’s hydration system, in order to remove impurities from the liquid (Paragraph [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a hydration system: Courtney, Robins and Horito.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 3, 2021